DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2021 has been entered.
 
Response to Amendment
Applicant’s remarks filed June 2, 2021 with respect to new claims 42 – 45 have been considered but they are mooted in view of the new ground(s) of rejection.
Claims 1 – 41 are canceled.
Claims 42 – 45 are pending. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 43 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takase et al. (US Pub. No. 2010/0039979).
Regarding claim 43, Takase discloses a method performed by a communication device, the method comprising: sending, a Random Access Preamble message to a base station, wherein the Random Access Preamble message includes a random access preamble associated with a usage type (see para. 0021, 0043, 0047, 0051, 0054, 0082, 0085, 0100, 0101, using preamble codes of random access channel signals of a signature sequences suitable for a type of the service to the eNB 401).  
 
Allowable Subject Matter
According to a prior art search on the claimed invention, Salot et al. (US Pub. No. 2014/0169269) show in Figure 4, At 401, messages including capability information from one or more mobility management entities (MMES) are received where "MME Supporting Features" is used by the MMEs to indicate or advertise the capability of the MMEs to support various types of UE session (para. 0031).  At 407, an MME is selected, e.g., by the eNodeB, from the list of candidate MMEs. In some embodiments, the eNodeB selects an MME from the list of candidate MMEs based on the current load factor of the candidate MMEs, e.g., to achieve an efficient load balancing (para. 0034).
receiving, from a core network (CN) node,…information indicating the CN node is unavailable if the CN node is unavailable” as recited in claim 42 and “sending, to a base station,…information indicating the CN node is unavailable if the CN node is unavailable” as recited in claim 45 when considering each claim individually as a whole. 
Claims 42 and 45 are allowed. 
Claim 44 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

				 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh Ngoc M Nguyen whose telephone number is (571) 270-5139.  The examiner can normally be reached on Monday to Friday, from 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on ((571) 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .






/ANH NGOC M NGUYEN/Primary Examiner, Art Unit 2473